     Case 4:20-cr-00455 Document 38 Filed on 04/21/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:20−cr−00455

Zhendong Cheng




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Andrew S Hanen
PLACE:
Courtroom 9C
United States District Court
515 Rusk Ave
Houston, TX
DATE: 5/6/2021

TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing
Motion to Revoke or Rescind − #30
Motion to Revoke or Rescind − #31
NOTE: ALL COUNSEL OF RECORD RECEIVING THIS NOTICE ARE
ORDERED TO NOTIFY ALL OTHER COUNSEL IN THIS CASE OF THE
CONTENTS OF THIS NOTICE.


Date: April 21, 2021
                                                        Nathan Ochsner, Clerk
